DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 CHRISTOPHER RUDOLPH BROWN,
                          Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D18-3714

                              [March 21, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 312010CF000427A, 312010CF000461A, and
312010CF000462A.

  Christopher Rudolph Brown, Crawfordville, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.